    Case 1:21-cv-00473-ERK-PK Document 21 Filed 09/01/21 Page 1 of 1 PageID #: 106




     125 High Street
     Oliver Street Tower, 5th Floor
     Boston, MA 02110
     Tel. 617-357-5200
     www.wagnerlawgroup.com

                                                  September 1, 2021

     Filed by ECF
     Senior Judge Edward R. Korman
     United States District Court
     225 Cadman Plaza East
     Brooklyn, New York 11201


            RE: Johnna Ayres v. Robert Shiver et al.,
                Docket No. 21-cv-00473 (ERK)(PK)


     Honorable Sir:


            Our office served Plaintiff’s motion for leave to amend the complaint by email on
     counsel for the Defendants this afternoon. Please advise if the court would like to receive a
     courtesy copy of the motion including the proposed amended complaint in advance of the
     hearing scheduled for September 9, 2021.



                                                  Sincerely yours,



                                                  David G. Gabor




     Cc: Isaac Myers III, by email only: Isaac@curlewlaw.com




          {14254/A0629037.1}

       Boynton Beach, FL  Chicago  Cerritos, CA Lincoln, MA  New York  St. Louis        San
Diego  San Francisco  Tampa  Washington, DC
